Per Curiam :
The defendant was convicted of conspiracy under section 168 of the Penal Code. He was the president of a lamplighters’ union, composed of employees of a street lighting company, and the gist of the charge against him is that he conspired to assault other employees of the company' and prevent them from doing their work. The testimony directly implicating the defendant was given by three members of the union and the principal ground urged for reversing the judgment is that they were accomplices anda conviction could not he had upon their uncorroborated testimony. (Code Grim. Proc. § 399.) But their testimony is not uncorroborated. Besides, one of these witnesses was not an accomplice in any view. He did not participate in any of the unlawful acts shown. He was a member of the union, attended two of its meetings and heard what the defendant there said, hut that was all. He participated in no act which made him an accomplice in the commission of the crime for which the defendant has been convicted. The defendant had a fair trial, there is an abundance of evidence to sustain the conviction, and no errors were committed which call for the interference of this court. The judgment of conviction should, therefore, be affirmed. Present — Ingraham, McLaughlin, Clarke, Houghton * and Scott, JJ. Judgment affirmed.